Citation Nr: 9924611	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right patella currently rated as 10 percent disabling.

Entitlement to an increased rating for chondromalacia of the 
left patella currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from March to October 
1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

As a result of her bilateral chondromalacia, the veteran 
experiences recurring pain, painful motion, and possible 
laxity in her knees, particularly during prolonged physical 
activity of any sort; she has only marginally less than 
normal range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for 
the chondromalacia of the right patella are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Codes 5257, 5260, 5261 (1998).

1.  The criteria for a 20 percent rating, but no higher, for 
the chondromalacia of the left patella are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Codes 5257, 5260, 5261 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran was seen in 
September 1979 complaining of bilateral knee and ankle pain.  
The assessment was chondromalacia.  On VA examination in May 
1983 the veteran complained of painful knees and ankles.  
Diagnoses included bilateral chondromalacia.  In December 
1984 the Board granted the veteran's claim for service 
connection for bilateral chondromalacia.  In a rating action 
in January 1985 the RO assigned a zero percent rating for 
each knee.

VA out-patient clinic records dated from October 1991 to 
January 1992 reveal that the veteran was seen complaining of 
knee pain.  She also reported swelling and giving away of the 
right knee.

In January 1992 the veteran claimed entitlement to a higher 
disability rating for each knee.  A report from a VA hospital 
dated in January 1992 reveals that the veteran complained of 
bilateral knee pain with swelling and giving away.  
Examination revealed that the veteran had full range of 
motion of the  right knee.  There was tenderness over the 
lateral joint line posteriorly.  

In a rating action in March 1992 the RO awarded a 10 percent 
rating for chondromalacia of the right knee and continued the 
zero percent rating for the left knee.

The veteran testified at a hearing before a hearing officer 
at the RO in January 1993.  She described symptoms including 
pain, locking and giving away of the knee.  

X-rays done at a VA facility in October 1995 revealed very 
small osteophytes associated with the superior aspect of the 
patellae.

The veteran was hospitalized at a VA facility in November 
1995 for debridement of synovial hypertrophy in the medial 
joint compartment.  The postoperative diagnosis was grade III 
chondromalacia changes of the lateral aspect of the medial 
femoral condyle with medial joint compartment synovial 
hypertrophy.

On VA examination in January 1996 the veteran reported that 
she had arthroscopic surgery on her right knee about five 
years earlier and on her left knee in October 1995.  She 
complained of knee pain.  Examination revealed that she 
walked with a discernible limp.  She was able to walk on her 
heels and toes.  She could squat to 120 degrees knee flexion 
and rise without difficulty, but complained of pain in both 
knees.  Well healed surgical scars were noted.  Knees and 
calves were equal in circumference.  The knees were stable.  
Collateral ligaments were intact.  On motion of the left knee 
there was a click felt just lateral to the patellar ligament.  
On full extension there was a cystic appearance right lateral 
to the patellar ligament.  Range of motion of the knees was 
from full extension to 130 degrees flexion, bilaterally.  The 
pertinent diagnosis was history of knee pain with 
arthroscopes, bilaterally, with no abnormal objective 
findings other than small scars from arthroscopes.

In a rating action in March 1996 the RO awarded a 10 percent 
rating for chondromalacia of the left knee and continued the 
10 percent rating for the right knee.

The veteran was hospitalized at a VA facility in May 1996 for 
bilateral arthroscopic surgery.  The postoperative diagnosis 
was bilateral knee fat pad syndrome with left medial femoral 
condyle chondromalacia, grade III.

The veteran was awarded a total disability rating during 
hospitalization and convalescence for periods of time based 
on each of those surgeries and her rating was returned to 10 
percent for each knee following those periods.  

On VA examination in September 1996 it was reported that the 
knees appeared to be fairly well-developed.  Flexion was to 
110 on the left and to 120 on the right with complaints of 
pain at that point.  Extension was to 0 degrees bilaterally.  
There was grinding of the patellae bilaterally, more so on 
the left.  X-rays of the left knee revealed no significant 
bone, joint or soft tissue abnormality.  X-rays of the right 
knee revealed no significant bone, joint or soft tissue 
abnormality.  Degenerative findings were mild relative to the 
veteran's age and there were no new developments compared to 
x-rays done in October 1995.  The diagnosis was bilateral 
chondromalacia of the knees.

The veteran was hospitalized at a VA facility in April 1997.  
She complained of pain localizing anteriorly and becoming 
worse on going up and down stairs, worse on the left.  X-rays 
revealed a patellar tilt with impingement against the lateral 
femoral condyle.  A lateral release was performed.  She had 
the same surgery on the right knee in July 1997.

VA examination in July 1997 revealed that there was still 
swelling about the right knee.  There was no specific 
deformity.  Range of motion of this knee was from full 
extension to 30 degrees flexion with significant pain on 
motion.  There was some mild swelling of the left knee as 
well.  Range of motion of this knee also was from 0 to 30 
degrees.  The knee appeared stable.  Further examination was 
recommended in three to six months after the veteran 
recovered from surgery.

The veteran was seen at a VA outpatient clinic in January 
1998 complaining of bilateral knee pain exacerbated by 
walking stairs, stooping or prolonged sitting with her knees 
flexed.  Examination revealed that Range of motion of the 
knees was from 0 degrees to 120 degrees bilaterally.  There 
was pain along the lateral facet of the patellar and femoral 
trochlea.  There was crepitus in the patellofemoral joint on 
motion.  There was no medial or lateral joint line pain and 
the ligaments were stable.  X-rays revealed mild degenerative 
disease of the patellofemoral joint.  The diagnosis was 
chondromalacia of the patellofemoral joints.  The veteran was 
described as greatly disabled.

On VA examination in March 1998 the veteran complained of 
constant pain in both knees, especially on prolonged sitting 
and kneeling and in bad weather.  Examination revealed that 
the knees showed well-healed arthroscopic incisions.  There 
was mild diffuse swelling and tenderness, bilaterally.  There 
was moderate crepitus bilaterally on extension.  There was no 
heat or erythema.  There was mild to moderate laxity of the 
right knee laterally.  There was positive patellar grinding, 
bilaterally.  Range of motion of the right knee was from 0 
degrees to 125 degrees.  Range of motion of the left knee was 
from 0 degrees to 130 degrees.  She stood normally and used a 
cane in the right hand to walk.  Gait showed a moderate limp 
to the right.  She could not walk on her heels or toes or 
squat.  The impression was postoperative residuals of 
arthroscopic surgery three times on each knee and bilateral 
chondromalacia.

On VA examination in July 1998 the veteran complained of 
severe constant pain that increased with prolonged sitting, 
bending, squatting and going up and down stairs.  She 
reported that she used braces on each knee and carried a cane 
at all times.  Examination revealed that she walked with a 
slow, but normal gait.  Range of motion of the right knee was 
from 0 degrees to 125 degrees.  Range of motion of the left 
knee was from 0 degrees to 130 degrees.  There was tenderness 
on the medial and lateral retinaculum to palpation 
bilaterally.  Excursion of the patella was painful 
bilaterally.  There was mild femoral crepitus bilaterally.  
There was mild tenderness of both the medial and lateral 
joint lines.  There was no varus/valgus instability, although 
those maneuvers caused pain.  Two sets of x-rays done during 
the previous year were reviewed and reportedly showed no 
evidence of significant patellofemoral degenerative disease.  
The examiner reviewed records of surgery done in June 1997 
and reported that the cartilaginous surfaces were essentially 
normal with only extremely mild area of degeneration of the 
patellofemoral joint of the right knee.  The examiner also 
reviewed the outpatient treatment note of January 1998 and 
concluded that that examiner meant that the veteran was 
severely disabled subjectively.  The examiner opined that 
there were very few objective findings to explain the 
veteran's severe symptoms.  The impression was mild bilateral 
chondromalacia of the patellae.



II.  Legal Analysis

As an initial matter, the Board notes that the claims for 
higher ratings are "well grounded," meaning at least 
"plausible...or capable of substantiation."  See 38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  As all of the evidence that is relevant to 
the claims has been properly developed, VA has satisfied its 
"duty to assist."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).

Ratings for disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where, as here, entitlement to compensation already 
has been established, and the propriety of the present rating 
is at issue, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

One of the criteria for determining the severity of knee 
disabilities is the extent there is limitation of motion 
(LOM).  This also is the basis for rating degenerative 
arthritis, if substantiated by x-ray findings.  38 C.F.R. 
§ 4.71a, Code 5003.  The LOM must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  According to Codes 5260 and 
5261, a noncompensable (0 percent) rating requires flexion 
of the knee limited to no less than 60 degrees or extension 
limited to no more than 5 degrees.  A 10 percent rating, on 
the other hand, requires flexion limited to 45 degrees or 
extension limited to 10 degrees.

Records in this case show that, other than immediately 
following her surgeries-when she was recuperating from the 
procedures-the veteran has had far greater range of motion 
in her knees than required for even a noncompensable rating 
under Codes 5260 and 5261.  Of note, she had from 0 degrees 
of extension to 130 degrees of flexion when examined by VA in 
January 1996, and similar range of motion-on both extension 
and flexion-when examined by VA on several more recent 
occasions; in September 1996, it was from 0 degrees of 
extension to 110/120 degrees of flexion; in January 1998, it 
was from 0 degrees of extension to 120 degrees of flexion; in 
March 1998, it was from 0 degrees of extension to 125/130 
degrees of flexion; and, in July 1998, it also was from 
0 degrees of extension to 125/130 degrees of flexion.  Those 
ranges of motion are only slightly less than the 0-to-140 
degree range that VA considers to be normal.  See 38 C.F.R. 
§ 4.71, Plate II.  Therefore, the veteran clearly is not 
entitled to higher ratings for her knee disabilities on the 
basis of the extent of her limitation of motion.

"Other" criteria used to determine the severity of the 
veteran's knee disabilities include the extent she has 
recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, if 
there is slight impairment in her knees due to these 
symptoms, a 10 percent rating is warranted, whereas moderate 
impairment warrants a 20 percent rating and severe impairment 
a 30 percent rating.  Most of the doctors who have examined 
her have indicated that she does not have any instability or 
subluxation whatsoever in her knees.  Neither was present 
when examined by VA in January 1996, July 1997, January 1998, 
and July 1998; and, although there was evidence of "laxity" 
in her knees during the March 1998 VA examination, which is 
somewhat akin to instability and subluxation, that lone 
isolated manifestation was not indicative of the 
"recurrent" symptoms that she must have under Code 5257 to 
conclude that her symptoms cause moderate impairment in her 
knees, as opposed to only slight impairment that is more 
commensurate with her present 10 percent ratings.  Thus, she 
is not entitled to higher ratings on this basis either.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
the VA General Counsel concluded that a veteran may receive 
separate ratings for arthritis (under Code 5003) and 
instability (under Code 5257).  However, in a more recent 
precedent opinion concerning this possibility, VAOPGCPREC 9-
98 (Aug. 14, 1998), the VA General Counsel indicated that, to 
receive separate ratings in these types of cases, the veteran 
must have sufficient limitation of motion (LOM) in the 
knees to at least meet the criteria for a noncompensable (0 
percent) rating under Code 5260/5261.  Most of the doctors 
who have examined the veteran have determined that she does 
not have arthritis in her knees, just as most determined 
that she does not have instability.  There was no x-ray 
evidence of arthritis during the September 1996 VA 
examination, or during the most recent examination in 
July 1998.  There were, however, indications of a mild degree 
of degenerative disease of the patellofemoral joint when 
examined in the VA outpatient clinic in January 1998, but 
even acknowledging that the veteran may have arthritis, 
and even instability in the form of "laxity" (as discussed 
above), would not entitle her to separate ratings because she 
still does not have sufficient limitation of motion in her 
knees to meet the criteria for a noncompensable (0 percent) 
rating under Code 5260/5261.

Although the medical and other evidence of record does not 
support ratings higher than 10 percent based on the extent of 
the veteran's limitation of motion, arthritis, instability, 
subluxation, etc., VA also must take into account the extent 
that she may have additional functional impairment, above and 
beyond that contemplated by the 10 percent ratings, as a 
result of her chronic pain/painful motion, weakness, 
excess fatigability, and incoordination.  See DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45, 4.59.  She says that she is unable 
to participate in prolonged physical activity of any sort 
(e.g., ascending or descending stairs, stooping/kneeling, 
sitting, walking, etc.), and that her symptoms are most 
prevalent during inclement weather.  There is at least some 
persuasive clinical support for her allegations, including 
the comments of the VA doctor who examined her in the 
outpatient clinic in January 1998.  It also was observed 
during the March 1998 VA compensation examination that she 
had a moderate limp, favoring her right knee, and that she 
could not walk on her heels or toes, or squat.  Hence, 
considering the totality of her symptoms and the effect they 
have on her day-to-day experiences, there is a plausible 
basis for increasing the ratings for her knees to 20 percent.

The Board finds that the veteran is not, however, entitled to 
ratings higher than 20 percent because most of the remaining 
relevant clinical findings are unremarkable.  There has not 
been, for example, any showing of impairment in her knees due 
to ankylosis (Code 5256), and the scars from her surgeries 
are well healed and completely asymptomatic, i.e., not 
painful, tender, ulcerated, adherent to underlying tissue, 
poorly nourished, etc. (Codes 7803, 7804, and 7805).

It is indeed unfortunate that the veteran has had to undergo 
surgery on her knees on at least 6 different occasions (3 
procedures for each knee), and that she wears braces to 
support them and sometimes uses a cane to assist with 
ambulation.  Undoubtedly, she has functional impairment in 
her knees to a significant measure, but the more dispositive 
question is the extent of her impairment, and the medical and 
other probative evidence of record shows that the severity of 
her pain, painful motion, and laxity (de facto instability) 
are adequately compensated by 20 percent ratings.  Therefore, 
these are the ratings that must be assigned.  See 38 C.F.R. 
§ 4.7.

The preponderance of the evidence is against ratings higher 
than 20 percent, so the benefit-of-the-doubt rule does not 
apply, and, to this extent, the claims must be denied (but 
allowed to the extent 20 percent ratings are being granted).  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above discussion is based on application of the pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's knee disabilities.  In this regard, 
the Board notes that there has been no showing that her 
disabilities have caused marked interference with 
employment-meaning beyond that contemplated in the assigned 
evaluations.  The VA physician who examined her in the 
outpatient clinic in January 1998 described her as 
"greatly disabled," but the VA physician who examined her 
more recently for compensation purposes in July 1998, and who 
considered the comments of the other doctor, indicated there 
were very few actual objective clinical findings (as opposed 
to subjective complaints) suggesting the veteran is disabled 
to the extent alleged.  The opinion of the latter doctor is 
more consistent with the clinical findings that have been 
noted at various other times during the course of the 
veteran's appeal.  Also, on the occasions that she has 
required surgery for her knees, the RO has compensated her 
accordingly, pursuant to 38 C.F.R. § 4.30, for her periods of 
convalescence following the procedures.  Therefore, the Board 
does not find that extra-schedular consideration is warranted 
in this case, so the Board is not required to remand the case 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased rating, to 20 percent, is granted for the 
chondromalacia affecting the patella of the veteran's right 
knee, subject to the laws and regulations governing the 
payment of VA monetary benefits.

An increased rating, to 20 percent, also is granted for the 
chondromalacia affecting the patella of the veteran's left 
knee, subject to the laws and regulations governing the 
payment of VA monetary benefits.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

